Tho judgment of tho court was pronounced by
Slidell, .1.
Rogers, tho present plaintiff, was defendant in an action brought in tho Parish Court by the Western Marine and Fire Insurance Company against the commercial firm of Rogers Sf Hatlain, in April, 1843, in which judgment was rendered by default against him, and confirmed in May, 1843. The suit was on notes given prior to the year 1843, to the Insurance Company, by Rogers Hcdlcm, for premiums of insurance.
In January, 1843, Rogers filed his petition in the United States District Court *162at New Orleans to be decreed a bankrupt, and to be discharged from all his ^e'3ts> individually, and as a member of the firm of Rogers & Hallain. There was a decree of bankruptcy, and, on the 16th Juno, 1843, a further decree, dis-cjjargjng from a¡i debts owing by him at the date of the presentation of his petition to be declared a bankrupt. The certificate is in the usual form, and contains the usual references to the antecedent proceedings. It appears further that the company were notified in the usual manner to appear in the bankrupt pi’oceedings. They were put down in the schedule as creditors for a small sum, but not as creditors for the claim sued upon in the Parish Court.
In 1844 the company took out execution on the judgment, and Rogers then brought the present suit to enjoin. An injunction was granted, which, after trial, was, by the judgment of the court below, decreed perpetual. •
The discharge in bankruptcy was, in our opinion, a full and complete bar to the debt, and consequently to the further action of the Insurance Company by fi. fa. The debt due to them existed at the date of the institution of the bankrupt, proceedings. It was ¡iroveable in the bankruptcy. It was not such a debt as is excluded from the operation of the statute, if the creditor chooses to stand aloof. It is immaterial, as regards the effect of the discharge, that all the debts due to the creditor were not stated in the schedule, and that the company did not mako itself actively a party to the bankrupt proceedings, by talcing a dividend or otherwise. There is no allegation, nor proof, of any fraud, or other matter which would impeach, as to this creditor, the validity of this dischargo.
The proposition that Rogers should have pleaded the pendency of the bankrupt proceedings in the original suit, and cannot disturb the execution of a judgment which is final, is untenable. The discharge in bankruptcy was posterior to the rendition of this judgment, and operated with the same force upon the debt after it assumed the form of a judgment, as it would have done had the debt remained in its original form of a promissory noto. Judgment affirmed,.